                      Case 1:19-cv-09209-LAK-DCF Document 8 Filed 10/15/19 Page 1 of 1
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       ---------------------------------------------------------------------x
                                                                                          ORDER OF REFERENCE
                                                                                          TO A MAGISTRATE JUDGE
       Plaintiff,      JAYNE TUCHMAN as power of attorney et al.
                                                                     a                         19 CIV 9209     ( LAK) ( OF )
                -v-
                                                                                               USDCSDN\'
                                                                                               DOCUMENT
       Defendant. UBS FINANCIAL SERVICES, INC.                                                 ELECTRONICALLY FILED
                                                                                               DOC#:
                                                                                               DATEF=I~LE_D_:,-~--.-.=--t-+-1-
                                                                           X                Li.!=:=====,;~~~~


              The above entitled action is referred to the designated Magistrate Judge for the following
       purpose(s):

                General Pretrial (includes scheduling,
                discovery, non-dispositive pretrial
                motions, and settlement)                                        •   Consent under 28 U.S.C. §636(c) for all
                                                                                    purposes (including trial)

                                                                                    Consent under 28 U.S. C. §636(c) for limited

       •        Specific Non-Dispositive
                Motion/Dispute:*
                                                                                •   purpose (e.g., dispositive motion,
                                                                                    preliminary injunction)
                                                                                    Purpose: _ _ _ _ _ _ __


                                                                                •   Habeas Corpus

                If referral is for discovery disputes when
                the District Judge is unavailable, the time
                period of the referral: _ _ _ _ _ _ __
                                                                                •   Social Security
                                                                                    Dispositive Motion (i.e., motion requiring
                                                                                    a Report and Recommendation)

       •        Settlement*
                                                                                    Particular Motion:- - - - - - - -



       •        Inquest After Default/Damages Hearing                               All such motions: __X_ _ __




*Do not check if already referred for general pretrial.

Dated 10/15/2019

                                                                                S00~~


                                                                                United States District Judge
